                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Action No. 19-cv-01832-PAB

SUZAM ENTERPRISES, LLC, and
SUZANNE WOODARD, individually and as personal representative of the Estate of
Palmer Kauffman,

       Plaintiffs,

v.

ACE AMERICAN INSURANCE COMPANY d/b/a CHUBB,

       Defendant.


                               ORDER TO SHOW CAUSE


       The Court takes up this matter sua sponte on plaintiffs’ Complaint and Jury

Demand [Docket No. 1]. Plaintiffs assert that this Court has jurisdiction pursuant to 28

U.S.C. § 1332. Docket No. 1 at 2, ¶ 5.

       In every case and at every stage of the proceeding, a federal court must satisfy

itself as to its own jurisdiction, even if doing so requires sua sponte action. See

Citizens Concerned for Separation of Church & State v. City & County of Denver , 628

F.2d 1289, 1297 (10th Cir. 1980). Absent an assurance that jurisdiction ex ists, a court

may not proceed in a case. See Cunningham v. BHP Petroleum Great Britain PLC, 427

F.3d 1238, 1245 (10th Cir. 2005). Courts are well-advised to raise the issue of

jurisdiction on their own, regardless of parties’ apparent acquiescence. First, it is the

Court’s duty to do so. Tuck v. United Servs. Auto. Ass’n, 859 F.2d 842, 844 (10th Cir.

1988). Second, regarding subject matter jurisdiction, “the consent of the parties is
irrelevant, principles of estoppel do not apply, and a party does not waive the

requirement by failing to challenge jurisdiction.” Ins. Corp. of Ireland v. Compagnie des

Bauxites de Guinee, 456 U.S. 694, 702 (1982) (internal citations omitted). Finally,

delay in addressing the issue only compounds the problem if, despite much time and

expense having been dedicated to the case, a lack of jurisdiction causes it to be

dismissed. See U.S. Fire Ins. Co. v. Pinkard Constr. Co., No. 09-cv-00491-PAB-MJW,

2009 WL 2338116, at *3 (D. Colo. July 28, 2009).

       “The party invoking federal jurisdiction bears the burden of establishing such

jurisdiction as a threshold matter.” Radil v. Sanborn W. Camps, Inc., 384 F.3d 1220,

1224 (10th Cir. 2004). Plaintiff asserts that this Court has diversity jurisdiction under 28

U.S.C. § 1332. Pursuant to that section, “district courts shall hav e original jurisdiction of

all civil actions where the matter in controversy exceeds the sum or value of $75,000,

exclusive of interest and costs, and is between . . . citizens of different States.” 28

U.S.C. § 1332(a). The facts presently alleged are insufficient to determine the

citizenship of any party.

       First, the complaint alleges that “Plaintiff Suzam Enterprises, LLC is a limited

liability company registered in the State of Colorado.” Docket No. 1 at 1, ¶ 1. This

allegation is inadequate to determine Suzam Enterprises, LLC’s citizenship. For

diversity purposes, the citizenship of a limited liability company is determined by the

citizenship of all of its members. See Siloam Springs Hotel, LLC v. Century Sur. Co.,

781 F.3d 1233, 1237-38 (10th Cir. 2015) (“[I]n determ ining the citizenship of an

unincorporated association for purposes of diversity, federal courts must include all the

entities’ members.”). Accordingly, whether Suzam Enterprises, LLC is “registered in the

                                              2
State of Colorado” is irrelevant in the determination of its citizenship. Because the

complaint does not allege the members of Suzam Enterprises, LLC or the citizenship of

those members, the Court is currently unable to determine the citizenship of plaintiff

Suzam Enterprises, LLC.

       Second, plaintiffs have failed to establish the citizenship of plaintiff Suzanne

Woodard. The complaint states that “Plaintiff Suzanne Woodard as personal

representative of the Estate of Palmer Kauffman resides in the State of Colorado.”

Docket No. 1 at 1, ¶ 2. However, “an individual’s state citizenship is equivalent to

domicile.” Smith v. Cummings, 445 F.3d 1254, 1259 (10th Cir. 2006). Residency is not

synonymous with domicile, see Mississippi Band of Choctaw Indians v. Holyfield, 490

U.S. 30, 48 (1989) (“‘Domicile’ is not necessarily synonymous with ‘residence,’ and one

can reside in one place but be domiciled in another.”) (citations omitted)), and only the

latter is determinative of a party’s citizenship. See Whitelock v. Leatherman, 460 F.2d

507, 514 (10th Cir. 1972) (“[A]llegations of mere ‘residence’ may not be equated with

‘citizenship’ for the purposes of establishing diversity.”). Rather, “[t]o establish domicile

in a particular state, a person must be physically present in the state and intend to

remain there.” Cummings, 445 F.3d at 1260. As such, the allegations regarding Ms.

Woodard’s residence do not permit the Court to make a finding as to her citizenship.

       Finally, the facts currently alleged are insufficient to determine defendant Ace

American Insurance Company’s citizenship. The complaint alleges that defendant “is

an insurance company with its principal place of business in Pennsylvania.” Docket No.

1 at 1, ¶ 4. Plaintiffs do not specify what type of entity Ace American Insurance

Company is. This information is critical to the Court’s jurisdictional analysis because,

                                              3
while a corporation is deemed to be a citizen of “every State and foreign state by which

it has been incorporated and of the State or foreign state where it has its principal place

of business,” 28 U.S.C. § 1332(c)(1), the citizenship of other business entities – for

example, a limited liability company – is determined differently. See Siloam Springs

Hotel, 781 F.3d at 1237-38. Further, even assuming that defendant is a corporation,

the present allegations are insufficient to determine defendant’s citizenship because the

complaint does not allege the state in which defendant is incorporated. As a result, the

Court is unable to determine defendant’s citizenship.

       Because the allegations are presently insufficient to allow the Court to determine

the citizenship of any party or whether the Court has jurisdiction, see United States ex

rel. General Rock & Sand Corp. v. Chuska Dev. Corp., 55 F.3d 1491, 1495 (10th Cir.

1995) (“The party seeking the exercise of jurisdiction in his favor must allege in his

pleading the facts essential to show jurisdiction.” (internal quotation marks omitted)), it

is

       ORDERED that, on or before September 16, 2019, plaintiffs shall show cause

why this case should not be dismissed due to the Court’s lack of subject matter

jurisdiction.


       DATED September 4, 2019.

                                           BY THE COURT:


                                            s/Philip A. Brimmer
                                           PHILIP A. BRIMMER
                                           Chief United States District Judge



                                             4
